STONE, J.
Under the proof in this record, the defendant may have been guilty of an assault and battery; but neither the indictment nor the evidence shows an offense under section 4137 of the Code of 1876. To come within that statute, the offender must knowingly and willfully oppose or resist an officer of the State, “in serving, executing, or attempting to serve or execute a legal writ, or process.” There was no writ or process in this case.
The judgment of the County Court is reversed, but the cause will not be remanded. Let the defendant be discharged.